Wright, C. J.
The provisions of the Code (section 1704), that a suit may be brought in a county wherein a contract by its terms, is to be performed, relates to cases, where there is personal service, and not those where jurisdiction is *320obtained bj levying an attachment upon defendant’s property. If he is not served, the action must be commenced in the county where the property attached, or a portion of it, lies or may be found. It is the service of the attachment that gives the jurisdiction, and that not over the person, but to the extent of enabling the plaintiff to take judgment in rem against the property. If the attachment is not served upon the defendant’s property, the case is at an end. Courtney v. Carr, 6 Iowa 238. And the county where the service is made, is where the action should be brought.
Judgment affirmed. ■